                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




ROYCE WILLIAM TAWATER,                     )
                                           )
             Petitioner,                   )
                                           )             CIVIL ACTION NO.
VS.                                        )
                                           )             3:18-CV-2582-G (BT)
LORIE DAVIS, Director,                     )
TDCJ-CID,                                  )
                                           )
             Respondent.                   )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
        JUDGE, AND DENYING A CERTIFICATE OF APPEALABILITY


      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. The petitioner had until October 21, 2019 to file

objections. Order Granting Motion to Extend Time to File Response/Reply (docket

entry 34). Although the petitioner timely filed his objections, they did not appear on

the docket until October 23, 2019, and the court issued an order accepting the

findings, conclusions and recommendation of the Magistrate Judge without

considering the petitioner’s objections. Order Accepting Findings, Conclusions and

Recommendation of the United States Magistrate Judge (docket entry 36).
      The district court has made a de novo review of those portions of the proposed

findings and recommendation to which objection was made. The objections are

overruled, and the court ACCEPTS the findings, conclusions and recommendation of

the United States Magistrate Judge.

      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the court DENIES a certificate of appealability. The court

adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation filed in this case in support of its finding that the petitioner has

failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000).*


      *
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 2009, reads as follows:

                    (a) Certificate of Appealability. The
                    district court must issue or deny a certificate
                    of appealability when it enters a final order
                    adverse to the applicant. Before entering the
                    final order, the court may direct the parties to
                    submit arguments on whether a certificate
                    should issue. If the court issues a certificate,
                                                                           (continued...)

                                          -2-
      In the event, the petitioner will file a notice of appeal, the court notes that

                ( )   the petitioner will proceed in forma pauperis on
                      appeal.

                ( X ) the petitioner will need to pay the $505.00
                      appellate filing fee or submit a motion to
                      proceed in forma pauperis.


      SO ORDERED.

October 24, 2019.




                                          ___________________________________
                                          A. JOE FISH
                                          Senior United States District Judge




      *
          (...continued)
                       the court must state the specific issue or
                       issues that satisfy the showing required by 28
                       U.S.C. § 2253(c)(2). If the court denies a
                       certificate, the parties may not appeal the
                       denial but may seek a certificate from the
                       court of appeals under Federal Rule of
                       Appellate Procedure 22. A motion to
                       reconsider a denial does not extend the time
                       to appeal.

                      (b) Time to Appeal. Federal Rule of
                      Appellate Procedure 4(a) governs the time to
                      appeal an order entered under these rules. A
                      timely notice of appeal must be filed even if
                      the district court issues a certificate of
                      appealability.

                                            -3-
